Citation Nr: 1544047	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-19 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement of service connection for a low back disability.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1965 to July 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to service connection for a bilateral eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the competent and credible evidence shows that the Veteran's tinnitus is at least as likely as not a result of acoustic trauma sustained during his military service.

2.  In an unappealed November 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disability, and no material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran. 
 
3.  The evidence received since the November 2008 decision is cumulative or redundant of evidence then of record, does not relate to an unestablished fact necessary to substantiate a claim of service connection for a low back disability and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The November 2008 rating decision, in which the RO disallowed service connection for a low back disability, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
3.  The criteria for reopening a claim of entitlement to service connection for low back pain have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in June 2011.

Also, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  

Next, VA did not provide examinations with regard to the Veteran's claim of entitlement to service connection for a back condition.  In general, the duty to assist includes providing an examination and obtaining a medical opinion, as appropriate, if certain elements are met.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, those duties apply to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured. 38 C.F.R. § 3.159(c) (4) (iii).  In other words, if the claim is not reopened VA has no duty to provide an examination or obtain a medical opinion.  Here, the Board determines that new and material evidence has not been submitted to reopen the Veteran's claim of service connection for a back condition.  Hence, VA has no duty to provide an examination.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran alleges his tinnitus had onset as a result of exposure to acoustic trauma during his active military service.  Specifically, in a February 2012 statement, the Veteran described first experiencing tinnitus bilaterally after a loud ride on an airplane after his basic training.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis. See Charles v. Principi, 16 Vet. App. 370 (2014).

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  And, as noted above, a lay person is competent to provide an opinion on tinnitus.  Charles, supra.  In other words, given the nature of tinnitus, the Veteran is uniquely situated to be able to competently identify and report on its onset and duration.  Here, the Board finds the Veteran's assertions that he has tinnitus that it was incurred while in service are both competent and credible, and thus are positive evidence that supports a finding of a diagnosis and nexus in this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999). 

Also significant to the Board is that there is no medical evidence of record that negatively impacts the Veteran's claim.  Thus, from the above, it cannot be said that the preponderance of the evidence is against the claim; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  New and Material Evidence

The current claim of entitlement to service connection for a back disability was received by the RO in October 2010.  The RO previously received this claim in October 2008 and denied it in a November 2008 rating decision. 

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO. 38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination. 38 U.S.C.A. § 7105(b) (1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015). 

Under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 
The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156(b) , as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim. Id.  

In this case, no document that could be construed as a notice of disagreement with the November 2008 denial of service connection for a low back disability was received at the RO within one year of the mailing of the decision.  Further, VA did not receive any evidence, new or material, from the Veteran regarding his low back disability within the year following the 2008 rating decision.  Therefore, 38 C.F.R. § 3.156(b) does not operate to prevent November 2008 decision from becoming final.  VA received no communication from the Veteran regarding the November 2008 decision regarding this issue of service connection for a low back disability within the year of the mailing of notice of the decision.  Therefore, the decision became final. See U.S.C.A. § 7105(c). 

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to the law of not reopening a claim that has been the subject of a final RO decision, is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2015). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim. Id.  

In the November 2008 rating decision, the RO denied the Veteran's claim of service connection for a low back disability because new and material evidence had not been received necessary to reopen the previously denied claim.  In the previously denied claim, from November 1989, the unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for low back disability were an incurrence of a low back disease or injury during service and a nexus between that disability and service.  Thus, for evidence to be material it must relate to at least one of these facts.

Evidence added to the record following the RO's November 2008 decision is either redundant or cumulative of evidence already of record or, if it is new, does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for low back disability.  In this case, the Board received October 2011 lumbosacral MRI images.  They revealed degenerative disc desiccation and spondylosis, diffuse annular bulge of the L3-L4 and L4-L5 discs, more prominent toward the right side, L5-S1 broad-based left disc protrusion, L5-S1 apophyseal mild arthrosis, and L3 vertebral sub-centimeter hemangioma.  This MRI test is evidence of a present disability, and, while new, is not material in that it is cumulative of prior records that reflect the Veteran has a low back disability.  It does not offer any probative evidence showing that his current back disability is due to or otherwise related to service.  Therefore, additional evidence tending to reiterate that the Veteran has a back disability adds nothing of substance to the claim, especially in terms of relating this disability to his military service. 

As there has been no new and material evidence added to the record since the November 2008 decision, the Board concludes that the claim of entitlement to service connection may not be reopened.  The appeal is therefore denied.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for tinnitus is granted.  

New and material evidence not having been added to the record, the claim of entitlement to service connection for a low back disability is not reopened; the appeal is denied.


REMAND

The Board notes that the evidence of record suggests that the Veteran may have a bilateral eye condition, to include impaired vision, that pre-existed his active service in 1965.  Specifically, the Veteran has error of refraction vision bilaterally, which is a congenital condition.  However, it was not noted at the Veteran's June 1964 pre-induction examination, which documented a normal eye examination and normal vision. 

Initially, the Board notes that the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin, 22 Vet. App. at 396-97.  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel  has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service. Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness. Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service. Id. at 395.  In this case, such development has not occurred, and an examination and opinion must be obtained that address these considerations.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the natural and etiology of any eye disorder.  The claims file should be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All necessary tests and studies should be performed, and the examiner should review such results prior to completing the report. 

(a) The examiner should indicate whether the Veteran's bilateral eye condition is a congenital "defect" or "disease."

Generally, a "disease" is a condition considered capable of improving or deteriorating, whereas a "defect" is a condition not considered capable of improving or deteriorating. 

If the examiner concludes that the Veteran has a congenital defect, a complete rationale should be given for this conclusion, and the examiner should address whether the Veteran suffered from any superimposed pathology related to his eye defect during service.  

(b) If the examiner determines that the Veteran's eye condition is not a congenital defect, but is a disease, is there clear and unmistakable evidence that it pre-existed active service? 

(i) If there is clear and unmistakable evidence that the eye condition preexisted service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the preexisting eye condition was not permanently worsened during service beyond the natural progression of the disorder.  Specifically, the examiner is asked to address the Veteran's February 2012 statement that describes sudden blurred vision after removing protective eyewear during gas training. 

(ii) If there was an increase during active service in the severity of the Veteran's congenital eye condition, the examiner should opine as to whether such an increase was clearly and unmistakably due to the natural progress of the disease. 

In addition to the medical history, all conclusions and rationales should take into consideration the Veteran's assertions regarding his symptoms prior to, during, and after service. 

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable. 

A complete rationale should be given for all opinions and conclusions expressed.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


